Citation Nr: 0719260	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-24 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased evaluation for a service-
connected right shoulder disorder, evaluated as 20 percent 
disabling from February 17, 2000, as 30 percent disabling 
from August 25, 2004, and as 40 percent disabling from 
October 12, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1979 to April 1992.

This appeal to the Board of Veterans Appeals (Board) is from 
actions taken in September 2000 and September 2002 by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

Service connection is now also in effect for residuals, 
fracture of the right wrist with traumatic arthritis, rated 
as 10 percent disabling; esophagitis and duodenitis with 
erosions, rated as 10 percent disabling; and residuals, 
fractured left middle finger, laceration scar of the 
forehead, and residuals of appendectomy, each rated as 
noncompensably (0 percent) disabling.

The veteran provided testimony at a hearing before a Hearing 
Officer at the VARO in August 2004; a transcript is of 
record.

In a decision in May 2006, the Board denied entitlement to 
service connection for bilateral pes planus, and remanded the 
basic issues now on appeal.  However, it must be noted that 
during the course of the current appeal, the RO has 
schedularly increased the rating assigned for the right 
shoulder.  (The veteran also had a temporary convalescence 
rating of 100 percent for the right shoulder for surgical and 
post-surgical care, an issue which is not part of the current 
appeal.  He has not challenged those dates assigned under 38 
C.F.R. § 4.30, so the issue herein concerned is the 
appropriateness of the schedular rating(s) on and after 
February 2000).  The RO had increased the right shoulder 
disability rating to 30 percent from August 25, 2004, in a 
rating action in January 2005.  In action subsequent to the 
Board remand in May 2006, in a rating action in January 2007, 
the RO increased it to 40 percent from October 12, 2006.

Since the Board's 2006 remand, the RO also continued to deny 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.


FINDINGS OF FACT

1.  Applying the doctrine of reasonable doubt, the veteran's 
current acquired psychiatric disability, a psychoneurosis, 
diagnosed as an adjustment disorder with mixed anxiety and 
depressed mood and an obsessive-compulsive disorder, with 
some elements of PTSD, is the result of his active military 
service and/or service-connected disabilities.

2.  Since February 17, 2000, a reasonable doubt is raised 
that the veteran's right shoulder (major) disability was more 
often than not manifested by weakness, lack of endurance, 
periodic redness, and locking up or giving way, and severely 
painful limited motion comparable to a limitation of 25 
degrees from his side, particularly during frequent flare-
ups, but without ankylosis or malunion. 


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
criteria for service connection for an acquired 
neuropsychiatric disorder have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006). 

2.  Giving the benefit of the doubt to the veteran, the 
criteria for an increased rating of 40 percent (and no more) 
from February 17, 2000, for the service-connected right 
shoulder disability are met.  38 U.S.C.A. §§ 1155, 5107  
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The veteran filed his claim for increased compensation for 
his right shoulder in May 2000, and the increased rating from 
10 to 20 percent was assigned by the RO effective from 
February 2000, and then the 20 percent was reassigned (after 
the temporary 100 percent rating under 38 C.F.R. § 4.30, in 
effect from June 1 to August 1, 2000).  The RO provided post-
adjudication VCAA notice by letter, dated in September 2000.  
The veteran was notified of the receipt of some documents 
from VA surgical units, outpatient facilities, and 
examinations.

In a VA Form 21-4138 filed by the veteran in May 2001, he 
indicated his disagreement, in pertinent part, with the (now 
20 percent) rating assigned for his right shoulder.  The RO 
provided him with a pre-adjudication VCAA notice letter, 
dated in June 2001.  Rating action by the RO in October 2001 
confirmed the 20 percent rating.

The veteran filed a new claim for service connection for an 
acquired psychiatric disorder, to include PTSD, in a VA Form 
21-4138 dated in January 2002.  The RO provided him with a 
pre-adjudication VCAA notice letter dated in April 2002, 
informing him of what was of record and what was required.  A 
rating action by the RO in September 2002 denied his claim.  
An SOC was issued by the RO in June 2003 with regard to PTSD.  
The veteran was told what additional evidence was needed to 
substantiate the claim of service connection.  He was also 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claims, that is, the date of receipt of the 
claims.

Several VA examinations were scheduled.  He was so informed 
with regard to each pending issue in the SOC.  After the 
Board action on this and other issues, he was sent an 
evidence development letter by the RO, after which his claims 
were then readjudicated in an SSOC, which was accompanied by 
notification of the pertinent provisions  of regulations and 
judicial guidelines.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification with regard to 
his increased rating claims was not furnished prior to the 
initial adjudication, any defect with respect to timing was 
harmless error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
the SSOC provided the veteran with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He has indicated that he has no other 
information or evidence to give VA to substantiate his claim.

With regard to all of the pending claims for service 
connection and increased ratings, the veteran was scheduled 
to undergo VA examination or for outpatient visits.  The 
Board remanded the case in 2006 for specific and clearly 
defined development of the evidence to include VA 
examinations on all appellate issues, for specific opinions 
and findings so that the case could be adjudicated.  To the 
extent available, the veteran's ongoing VA outpatient records 
were later obtained and added to the claims file.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Thus, any presumption of prejudicial error as to 
VCAA notice has been rebutted in this case.  See Sanders, 
supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law, Factual Background, and Analysis

A.  Service Connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for an acquired psychosis may 
be established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected disorder, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability. 

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

The veteran's service medical records (SMRs) show no specific 
evidence of mental health problems.  He was treated on 
several occasions for residuals of apparent altercations or 
assaults, and after one mugging, although the details of 
these incidents are not in the file.  On his separation 
examination in 1992, it was noted that he had stuttered 
during childhood, but a psychology evaluation saw no problems 
as a result.  His personnel (201) file reflects that he was 
primarily a medic (including battery aidman, medical 
specialist, and ambulance driver at one time or another, 
including while stationed in Germany).

The veteran filed his initial claim for various orthopedic 
problems soon after separation from service in 1992; he did 
not file for a nervous disorder at that time, and did not 
mention any in-service altercations except in the context of 
his head laceration scar which resulted from the mugging (and 
for which service connection was granted).

On the initial VA examination in June 1992, he had no 
complaints relating to his mental health and was not examined 
therefor.  Similarly, VA outpatient records from 1993 to 2000 
show no mental health issues.

The veteran filed his claim for service connection for an 
acquired psychiatric disorder, which he described as PTSD, in 
2002.  

Some VA clinical reports in the file refer to his showing 
signs of apathy, lack of appetite, inertia, helplessness, 
depression, inappropriate anger and other trust and 
confrontation problems within his family.  A diagnosis in 
August 2000 was of depression.

A psychological evaluation is of record from the Army 
facility in El Paso, dated in January 2002, which noted that 
the veteran had had a conflict with a supervisor which had 
led to insomnia, worrying, and loss of concentration.  The 
veteran reported that he had had a pattern of anxiety since 
childhood but had always managed to control it until 
recently.  He described his prior stressful trauma as 
involving a "jumper" when he was in-service in the 1980's.  
The examiner felt that he had an anxiety disorder with some 
features of PTSD.

The veteran had described his in-service stressors as 
involving his duties as a medic when called on to investigate 
a suspicious death in the housing area in Germany.  He said 
he not only witnessed the dead body, but was called on to 
clean up the mess and later lived in the same residential 
area as the deceased. 

VA clinical notations in February and March 2002 were to the 
effect that he had had increased problems at home and work.  
The assessment was that he might have a mood disorder, and 
indicated "rule out" bipolar disorder and personality 
disorder.

VA outpatient treatment and examination records from June and 
July 2002 note that the veteran had been seen for mental 
health concerns.  He reported that in the past year or so he 
had experienced anxious thoughts when exposed to medical 
treatment facilities.  He said that he felt that this was 
related to his exposure in service to a suicide victim to 
which he had provided medical treatment while in Germany.  
Since then, he had had dreams of the event about four times a 
year, and had also had some problems with general dysphoria 
and anxiety.  As a result he had avoided medical treatment 
facilities because they tended to bring on recollections of 
the incident.  He also had a long history of problems with 
anger and anger control coupled with impulsivity as seen in 
recurrently unstable work and social behavior over many 
years.  In childhood he had had problems with truancy from 
school, physical fighting, underage drinking, etc.  He was 
also more recently noted to have had problems with honoring 
financial obligations.  He had had virtually no remissions of 
the symptoms since they started in service.  One examiner 
felt that he might have PTSD; another felt that he had a 
depressive disorder.

The veteran described the incident in service in detail as 
involving being called as a medic to attend to a man in 
housing who had jumped from a 4th floor window and landed on 
his head.  The veteran had helped place the dead body in a 
body bag and transported it to the morgue and made out the 
report.  He had later been forced to live on the local 
economy, and had to actually reside in the same housing area 
where the suicide had taken place which was when he had 
started washing his hands because he always felt dirty.  This 
had initially cleared up somewhat, when he got out of that 
location and briefly worked in the field, but had started up 
again.  He said that he had done well in service except for 
two non-judicial-punishment Article 15s, one for missing 
movements and the other for something about which he could 
not recall (records for neither are in the file).  He said 
that he had not seen any mental health professionals for his 
problems except at the local military facility in December 
2001 and January 2002.  

The examiner did extensive testing procedures, results of 
which are in the file, and diagnosed Axis I, depressive 
disorder; Axis II, personality disorder with passive 
aggressive and antisocial features.  Axis III was right 
shoulder pain.  The examiner felt that his so-called PTSD 
symptoms were more likely consistent with a general mood 
disorder and personality characteristics than PTSD, with the 
personality problems causing him difficulty in psychosocial 
adjustments and quality of life.  Despite the problems, he 
had been able to continue to function well in maintaining his 
work and schooling (working towards a degree).  

A clinical notation in the file from the El Paso VA Medical 
Center is of record dated in August 2003, to the effect that 
the veteran had been given medications for depression, 
anxiety, and irritability.

When asked to describe what he thought was the precipitating 
factor for his nervousness, the veteran provided a lengthy 
written report.  He said that he had been on weekend duty as 
a medic when called to the residence of a military man who 
had committed suicide by hurling himself into a stairwell.  
When the veteran arrived, there was a messy and bloody scene, 
and after the soldier had been pronounced dead by a German 
physician, the veteran and the driver put his body in a body 
bag and transported him to the hospital morgue.  He said that 
since that time he had suffered episodes of compulsivity 
including where he would wash his hands with bleach, the 
disinfectant of choice, because he seemed to never be able to 
get himself clean; he also began to stay away from people and 
to be extra careful of anything that might be contagious.  He 
stated that this had become worse, to the point where he is 
now afraid to establish contact with others, cannot visit 
relatives in hospitals or see dead people in coffins, is 
highly fearful of blood and other bodily fluids such as 
sputum and germs in general, and has gotten farther away from 
interaction with people as a result.  He said that he was now 
getting medications for his various phobias and receiving 
psychological treatment.  He acknowledged that there had been 
some side effects from some of the medications, some of which 
seemed to precipitate aggression and others which caused 
forgetfulness, etc.

VA treatment records from April 2004 show that the veteran 
was receiving psychiatric care for depression and anxiety, 
and was taking medication.  He was then working as a security 
guard at the facility and was felt to handle himself 
professionally and respectfully.  Diagnoses in April (and 
September) 2004 were (Axis I), adjustment disorder with mixed 
anxiety and depression, and personality disorder (Axis II).

At the hearing held at the RO in August 2004, the veteran was 
asked about his mental health, and said that he had never 
been diagnosed with PTSD but rather had been referred for 
anxiety and depression, and that some of his manifestations 
seemed to reflect obsessive-compulsive behavior.  Tr. at 5, 
10, 11.  He clarified that the VA treating psychologist had 
said that his psychiatric problems had elements of PTSD in 
them and he was being treated as such.  Tr. at 6.  His 
current difficulties were in response to his lack of ability 
to cope with hospitals, blood, co-workers, etc., and had 
involved aggressiveness, lack of focus and forgetfulness 
which had forced his resignation.  Tr. at 5, 7.  He said his 
problems had started when he was in Germany in service.  Tr. 
at 7.  He described the incident in detail and reported that 
it was when he began washing everything, his teeth, hair, 
etc., with Clorox products.  Tr. at 8.  He had gotten a job 
for 41/2 years at a hospital, and came to be unable to cope 
with that due to the blood and other problems.  He had worked 
in Beaumont in a job where he had to check numerous doors, 
for which he began to wear latex gloves due to his fear of 
contamination, and was ridiculed by fellow-employees. 
Tr. at 9.  At the time of the in-service incident, he had not 
sought counseling but had talked with his then senior adviser 
who pointed out that dealing with bodies, etc., was part of 
his military job.  Tr. a 9-10.

On a VA outpatient evaluation and visit in December 2004, he 
was said to be seen for psychiatric symptoms to include 
depression and anxiety and problems in concentrating, which 
he said he had had since he was a child.  He had not been as 
hyperactive as a child, however, and felt his concentration 
problems had gotten worse.  Diagnosis was (on Axis I) 
adjustment disorder with mixed anxiety and depression and 
attention deficit disorder, predominantly inattentive type; 
and (on Axis II) personality disorder.  Medications were 
changed somewhat.  The veteran had wanted to get a job in law 
enforcement, and the examiner opined that his psychiatric 
symptoms were under adequate control for him to carry a 
weapon.

In a written statement submitted in March 2005, the veteran 
reported that his problems seemed to stem from the incident 
when in Germany, and that he had progressed to present where 
he could no longer cope with the medical environment, and had 
lost his job in part due to the side effects of the 
medications for his psychiatric problems.  The veteran noted 
that while he was now being treated by VA for PTSD symptoms, 
he did not claim that this was correct diagnosis; however, it 
seemed to him that the trauma he experienced while a medic in 
Germany had played a role in his current mental health 
deterioration and certainly in such activities as 
compulsively washing his hands and his inability to cope with 
the medical environment of his prior job, etc.

Another statement from the veteran in April 2006 was to the 
effect that he had no further medical evidence to submit.  
However, he reiterated that he thought much of his 
symptomatology stemmed from the in-service incident in 
Germany, certainly the compulsive washing of hands, fear and 
avoidance of germs and bodily fluids and dirty places, etc.  
He indicated that this had adversely affected him and his 
family.  Most recently, a close relative had died in a 
hospital, and he had been unable to visit her there due to 
his need to avoid of the medical facility.

Pursuant to the Board remand of May 2006, the veteran 
underwent a special VA psychiatric evaluation in October 
2006, a full report of which is of record.  An extensive 
history was given, including the incident in Germany when he 
was required to deal with the body of a suicidal soldier 
after which he developed increasing compulsive habits such as 
washing his hand, etc.  The veteran reported that he had 
increased his alcohol consumption in service as well.  The 
examiner described his current symptoms and diagnosed an Axis 
I adjustment disorder with mixed anxiety and depressed mood, 
chronic; and obsessive-compulsive disorder.  An Axis II 
diagnosis was deferred.  Axis IV notations were of 
psychosocial stressors, obsessive compulsive tendencies, 
troubling recall of traumatic event, sleep disturbance, and 
marital discord.  With regard to the question as to whether 
his mental health problems are the result of the body 
incident in service, the examiner opined as follows:

Some of the veteran's current mental 
health issues are at least as likely as 
not (50/50 probability) caused by or a 
result of witnessing and dealing with a 
victim who was pushed out a window and 
killed, but not all of the current 
reported issues.

He cited the following as the rationale for his opinion: 

The trauma the veteran described of 
having to deal with the remains of a dead 
victim, who was killed by a fall from a 
building is certainly something that 
would have lasting impact, even for a 
trained medic.  As the veteran noted that 
he was not trained to deal with such 
situations, the event would likely have 
even greater lasting impact, although 
probably less so than for someone who had 
no medical training.  Recurrent feelings 
of stressful recall or even dreams or 
nightmares of the event are clinically 
plausible.  However, the development of 
an extreme case of obsessive-compulsive 
and/or phobic behaviors directly related 
to exposure to such a stressor is 
somewhat less common, and while 
clinically possible, it is more of a 
conjecture than would be for making a 
case of residual troubling recall or 
dreams of the event.  Additionally, the 
veteran's history of alcohol abuse likely 
has played some role in his reported 
emotional dysfunction, marital 
difficulties, and possibly with his 
recent employment problems. 

It consequently becomes even more 
difficult to project that all of the 
veteran's post-military problems are 
related to this one isolated traumatic 
event.  Therefore, the opinion of this 
examiner is that the traumatic event did 
have some immediate and likely residual 
impact on the veteran's emotional and 
functional status in everyday life, but 
it is not seen as being as likely to have 
caused the majority of the behaviors, 
issues, and the symptoms that he has 
reported experiencing over the past 20 
years.  

Note: The veteran's other medical service 
connected conditions have also likely 
played a role in causing the emotional 
distress and some functional limitations 
in employment and everyday quality of 
life. (emphasis added).

In assessing the veteran's claim with regard to an acquired 
psychiatric disorder, the evidence sustains that he may have 
had some minor idiosyncrasies of a personal nature prior to 
service, but there is nothing to suggest an acquired 
psychiatric problem at that time.  However, the evidence 
submitted with regard to an incident while he was a medic in 
Germany appears entirely credible and warrants acceptance.  
Soon after that incident, he has observed that he began to 
drink more and has become increasingly obsessive in 
activities such as hand washing and avoidance of bodily 
fluids, hospitals, etc.  He did not seek psychiatric help 
until fairly recently, but that is not to be held against 
him.

In viewing the evidence of record, including multiple 
psychiatric and psychological assessments, the Board 
concludes that the evidence is in relatively even balance, 
and that a reasonable doubt is raised as to the association 
between the in-service experiences and his current acquired 
neurotic disorder, variously incorporating anxiety, 
depression and elements of obsessive-compulsivity and post-
traumatic signs.  At one point, he was being treated for the 
PTSD-like signs within his illness.  However, he has been 
candid in acknowledging that as a layman he has no idea what 
the correct diagnosis may be, and he has certainly not 
insisted that he has PTSD but rather psychiatric symptoms 
that include a number of facets which he has described, and 
which experts confirm.  The Board appreciates his candor, and 
finds merit to his arguments, which are in great measure 
supported by medical experts. 

Often mental illness does not fit into tidy monochromatic 
categorizations or symptomatic compartmentalization, and this 
seems to be the case herein.  Certainly, neither the veteran 
nor medical experts have insisted that PTSD is the ultimate 
or overriding diagnosis, although he has been treated for 
symptoms similar to those in a classic PTSD case (e.g., 
recurrent feelings of stressful recall or dreams or 
nightmares of an event).  The experts, however, have seemed 
to accept that his acquired anxiety and depression merely 
contain elements of other problems including PTSD.  Moreover, 
in addition to affirmatively connecting his mental health 
problems with in-service incident(s), medical experts have 
also partly associated his current mental health problems in 
part with his other service-connected disabilities.  
Furthermore, some of his current symptoms, to include lack of 
concentration, etc., are apparently due to the medications he 
is taking to alleviate other service-connected symptoms.  

In any event, while every single element of his current 
psychiatric impairment may not be attributable to service or 
other organic service-connected disabilities, etiological 
exclusivity is not a requirement for the grant of benefits.  
It suffices that medical experts have found that a 
significant, and in this case, dominant and paramount portion 
of his acquired neurosis, diagnosed as adjustment disorder 
with mixed anxiety and depressed mood and obsessive-
compulsive disorder, with some symptomatic elements of PTSD, 
is the result of service and/or service-connected 
disabilities.  Accordingly, service connection is reasonably 
in order.    

B.  Increased Rating

The veteran had been seen for right shoulder problems in and 
since service.

The veteran filed his current claim for increased right 
shoulder benefits on a VA  Form 21-4138 received on May 31, 
2000.  The RO assigned an increased rating from 10 to 20 
percent for the right shoulder retroactively from February 
17, 2000, the date he sought treatment for increased pain and 
limitation of shoulder motion which was impacting his 
employment.  

VA clinical findings in May 2000 showed progressively 
worsening of the shoulder pain with only temporary 
improvement after injections.  The joint was slightly 
enlarged and range of motion was painful on abduction, 
flexion and internal rotation.  

Examination showed tenderness and enlargement with arthritic 
hypertrophic changes in the acromioclavicular joint.  
Injection therapy provided minimal relief so he had a 
surgical clavicle resection (Mumford procedure) on June 1, 
2000.  He was unable to return to work until late June; the 
surgical site healed but tenderness remained.  Forward 
elevation improved to 170 degrees but pain was demonstrable 
at 70 degrees and movement was slow.  Abduction was also 
limited by pain.  X-rays showed minimal hyperostosis and 
magnetic resonance imaging (MRI) confirmed some remaining 
signal at the rotator cuff.  Strength was slightly diminished 
but sensory, reflexes and pulses were intact.

The VARO assigned a 100 percent rating for the right shoulder 
based on 38 C.F.R. § 4.30 from June 1, 2000, and then 
reassigned the 20 percent schedular rating from August 1, 
2000.  

On VA examination in August 2000, the veteran said that he 
had not had improvement since his June surgery.  He said he 
had severe pain which was constant.  There was weakness in 
the shoulder going into the hand, with occasional redness in 
the shoulder joint but no swelling.  The veteran said that 
the shoulder was unstable and would give out on him on such 
activities as even opening a door.  The shoulder would also 
lock up on any prolonged activity.  He denied having 
fatigability but said there was a lack of endurance because 
of the shoulder.  The veteran said that he would have flare-
ups of the right shoulder every morning and every night.  
Activities done with his right (major) arm and shoulder 
caused his pain to be worse.  Rest and a hot shower would 
make the shoulder better.  The condition impaired him daily 
by slowing him down, and while he was now doing a clerk or 
sedentary job he could no do such work as lifting more than 
10-15 pounds or anything strenuous.  

On examination, the surgical scar was well healed but there 
was pain on deep palpation on the anterior aspect of the 
right shoulder and in the superior aspect and posterior 
aspect of the right shoulder; there was no obvious swelling 
or effusion.  Right shoulder forward elevation was to 170 
degrees with pain starting at 70 degrees all the way to 170 
degrees.  Right shoulder abduction was to 180 degrees with 
pain that started at 70 degrees all the way to 180 degrees.  
He did all of these slowly with obvious signs of pain.  Right 
shoulder external rotation was to 90 degrees with pain 
starting at 80 degrees.  Upper extremity reflexes were 2/4.  
Right arm strength was 5-/5 compared to 5+/5 in the left.  X-
rays or the right shoulder showed resection of the distal end 
of the right clavicle with separation from the acomion 
showing minimal hyperostosis.  MRI showed mild degenerative 
changes at the anterior glenoid labrum and at the rotator 
cuff tendon with no sign of a discrete tear.  Diagnoses were 
of residuals of separation injury to the right shoulder, 
status post distal 1/3rd clavicle, surgical resection, and 
symptomatic mild degenerative joint disease of the right 
shoulder secondary to the separation injury.

Outpatient reports from October 2000 showed that he had had 
recent distal clavicle resection but still had limitation of 
motions on adduction and abduction.  Medications included 
Capsaicin, Hydrocodone, Ibuprofen, and Morphine Sulfate.  

On another October 2002 notation, the veteran said that his 
shoulder was worse then before surgery, the pain persisted 
and had gotten worse and range of motion was more limited 
than before surgery.  His pain and stiffness was worse in the 
mornings.

VA outpatient records from December 2000 show pain up to 
10/10 and morning stiffness wherein he could not bend the 
right shoulder at all.  He was working as a guard t the 
hospital and he said he had had decreased strength and range 
of motion in he prior 10 years.  Motions were flexion of 0-
120 degrees; abduction of 0-104 degrees; external rotation of 
-0-67 degrees; internal rotation of 0-41 degrees and 
adduction of 0-22 degrees.  He was noted to have decreased 
flexibility in his right rotator cuff muscles.

Extensive VA clinical records from 2001 show that a number of 
efforts were made to decrease his right shoulder pain to 
include physical therapy, biofeedback, moist heat, a TENS 
unit and medications.  The pain was said on various occasions 
to range from 6/10 upward.  There was apparently minimal 
relief from the TENS unit, and he was hampered by being 
unable to wear it at work.  Because his service-connected 
residuals of right wrist fractures were also hurting during 
this time, and causing limited motion, this put more impact 
on and created additional pain and limitations in the right 
shoulder.  Attempts were made to more completely immobilize 
and stabilize (with a brace) the right wrist to bring benefit 
to both the wrist and the shoulder.  Problems were 
encountered in obtaining the proper brace because of his use 
of a weapon at work.  Notations were made that he had minimal 
benefit from the pain relief and had "high moderate 
discomfort" from the right shoulder.  In June 2001, he had 
relatively good right shoulder strength although limited 
motions.

On VA examination in July 2001, the veteran said that he had 
a constant shooting pain, 10/10, which radiated down his arm 
from the right shoulder and was associated with weakness.  He 
said the problem was not alleviated by any measures.  He 
would rest and take hot showers which afforded temporary 
relief; pain was exacerbated by any activity.  He said the 
pain was now on a daily basis, brought on by fast movements 
of the shoulder.  He also had weakness with occasional 
swelling and instability.  The shoulder also sometimes locked 
on him, which would last 2-3 seconds and then resolve 
spontaneously.  He was taking Tylenol #3 and using a TENS 
unit daily.  

On examination, the scar was well healed and there was no 
muscle atrophy of the shoulder.  He had tenderness to 
palpation on the superior aspect of the right shoulder.  
Active range of motion was forward flexion of 160 degrees, 
abduction of 170 degrees, external rotation of 70 degrees, 
internal rotation of 80 degrees.  Passive motion was said to 
be only slightly better.  Pain was at 120 degrees on flexion, 
abduction at 85 degrees, external rotation at 50 degrees and 
internal rotation at 60 degrees.  The examiner said there was 
obvious pain with motion on these movements.  Muscle strength 
and sensation appeared intact.  On acute flare-ups the 
veteran was felt to have about 75% less range of motion.  X-
rays showed the residuals of the recent excision with 
foreshortening of the distal clavicle, as well as upward 
migration of the humeral head.

On a VA clinical visit in January 2002, he had right shoulder 
tenderness at the area of the lateral end of the clavicle 
without instability.  It was not felt that surgery would be 
of further help to him.  In March 2002, he said he had pain 
at a current level of 3/10 but it would be at the worst level 
of 10/10 when he held the arm over his head.  He had problems 
with any kind of work.  There was pain to palpation of the 
distal right clavicle and signs were positive for impingement 
of the right shoulder.

On VA examination in June 2002, there appeared to be no 
instability although there was tenderness to palpation on the 
superior and anterior aspects of the right shoulder. Using a 
goniometer, motions were as follows: forward flexion, 110 
degrees; abduction, 90 degrees; external rotation, 50 
degrees; internal rotation, 60 degrees (active and passive); 
there was pain at 60 degrees of forward flexion, at 45 
degrees abduction, at 30 degrees of external rotation and at 
35 degrees of internal rotation.  Severe pain was visibly 
manifested on movement.  On flare-ups, it was estimated that 
he had about 25% less range of motion.  The veteran said that 
it might start as 3/10 in the morning but by the end of each 
day, the pain would be 10/10.  This was accompanied by 
weakness and was said to be impacting his ability to be a 
security officer.

At the hearing held in August 2004, the veteran described his 
right shoulder symptoms in detail, even having trouble 
raising his right hand to take the oath. 
Tr. at 1.  He said he could raise the right shoulder, with 
the arm straight down, from his thigh only about 30-40 
degrees.  Tr. at 3.  He had trouble using the arm and in such 
thing as drawing his weapon.  Tr. at 4.  He also had trouble 
pulling.  Tr. at 4.  He had had surgery, and said he had lost 
his job for a variety of reasons, one of which was the 
shoulder.  Tr. at 4. 

On VA examination in August 2004, the veteran reported having 
constant, sharp, unrelenting severe pain in the right 
shoulder.  This was associated with weakness and locking.  He 
had no stiffness or swelling, but flare-ups occurred daily 
and lasted for 30-60 seconds with sharp, very severe 
localized pain.  These flare-ups could happen even if not 
precipitated by anything and were not alleviated by 
medications, analgesic ointments or warm compresses. He was 
limited in certain daily living activities because of the 
shoulder, e.g., dressing himself, bathing, toileting, etc.  
Using a goniometer, ranges of motion were as follows: forward 
flexion of 0-90 degrees with pain starting at 45 degrees; 
with repetitive forward elevation there was no further 
limitation.  Abduction was 0-45 degrees; external rotation 
was 0-15 degrees; internal rotation was 0-90 degrees.  It was 
estimated that during acute flare-ups he had about 20% less 
function.  An MRI confirmed status post acromioplasty; 
tendinosis of the supraspinatus tendon; and SLAP Type II 
tears of the superior labrum.

Pursuant to the Board's remand request, the veteran was given 
a special VA orthopedic evaluation in October 2006, the 
report from which is of record.  The veteran said that the 
pain in the right shoulder was at least the same as it had 
been before the Mumford procedure.  He said the pain is daily 
and constant and has been for at least 2 years.  He cited a 
number of activities which caused particular should pain, and 
said that while he had been driving truck for a year, he 
would soon have to quit that due to the shoulder.  He 
described the pain and said he had daily stiffness as well.  
He had had no redness or dislocations.  His daily pain was 8 
on a scale of 1-10.  He also said the shoulder caused him to 
have a lack of endurance and strength with chronic fatigue.  
Goniometer showed motions as follows: flexion to 75 degrees; 
abduction to 25 degrees; external rotation to 10 degrees 
internal rotation to 50 degrees.  Pain began at 26 degrees of 
abduction, 11 degrees of external rotation and 51 degrees of 
internal rotation and ended 1 degree more respectively in 
those motions.  There was no right shoulder ankylosis.  It 
was estimated that with flare-ups, he had 50% less motion.  
There was decreased range of motion with repetitions.  His 
right shoulder pain was felt to be of major but moderate 
functional impact.  There were no sensory deficits but 
strength was 4/5 (normal being 5/5).  Deep tendon reflexes 
were 3/4 on the right shoulder (major).  Diagnoses were: status 
post previous acromioplaty; tendinosis of the supraspinatur 
tendon; superior labrum anteroposterior type II tears of the 
superior labrum; and degenerative arthritic changes of the 
glenohumeral joint of the right shoulder as confirmed by MRI 
and X-rays.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under  38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993) 
(saying functional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded).

The regulations were amended during the pendency of the 
veteran's appeal.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 
2003) (effective Sept. 26, 2003).  However, under the old or 
the amended regulations, traumatic arthritis is to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5010-5003.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, a 20 percent 
rating is appropriate upon x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations, and a 10 
percent rating is appropriate upon x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Note, however, that the 20 percent and 10 
percent ratings based on x-ray findings, will not be combined 
with ratings based on limitation of motion. I t is also noted 
that the 20 percent and 10 percent ratings based on x-ray 
findings will not be utilized in rating conditions listed 
under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, DC 
5003. 38 C.F.R. § 4.71a, DCs 5003 (as in effect before and 
after September 2003).

Normal shoulder flexion and abduction is from 0 to 180 
degrees (90 degrees at shoulder level), and normal internal 
and external rotation is from 0 to 90 degrees.  38 C.F.R. § 
4.71, Plate I.

Applicable rating criteria for evaluation of shoulder 
impairments include Diagnostic Codes 5200, 5201, 5202, and 
5203.

Under the provisions of Diagnostic Code 5200, a 30 percent 
evaluation is warranted for favorable ankylosis of the 
scapulohumeral articulation of the major upper extremity, and 
a 20 percent evaluation is warranted for favorable ankylosis 
of the scapulohumeral articulation of the minor upper 
extremity.  Ankylosis is considered to be favorable when 
abduction is possible to 60 degrees and the individual can 
reach his or her mouth and head.  Ankylosis of the 
scapulohumeral articulation of the major upper extremity 
which is intermediate between favorable and unfavorable 
ankylosis warrants a 40 percent evaluation, and a 30 
evaluation is given for intermediate between favorable and 
unfavorable ankylosis of the minor upper extremity.  A 50 
percent evaluation requires unfavorable ankylosis of the 
major upper extremity, and a 40 percent evaluation is given 
for unfavorable ankylosis of the minor upper extremity.  
Ankylosis is considered to be unfavorable when abduction is 
limited to 25 degrees from the side. 

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the major arm when 
motion is possible to the shoulder level.  A 30 percent 
evaluation is warranted for limitation of motion of the major 
arm when motion is possible to midway between the side and 
shoulder level, and a 40 percent evaluation requires that 
motion be limited to 25 degrees from the side.

Under the provisions of DC 5202, a 20 percent rating is 
warranted for malunion of the humerus of the major upper 
extremity with moderate deformity.  A 30 percent evaluation 
requires marked deformity.  A 20 percent evaluation is also 
warranted for infrequent episodes of dislocation of the 
scapulohumeral joint of the major upper extremity with 
guarding of movement only at the shoulder level.  A 30 
percent evaluation requires frequent episodes of dislocation 
and guarding of all arm movements.  A 50 percent evaluation 
is warranted for fibrous union of the humerus of the major 
upper extremity; and a 60 percent evaluation requires 
nonunion of the humerus (a false, flail joint).  The highest 
rating of 80 percent requires loss of the head of the humerus 
(flail shoulder). 

With regard to the minor upper extremity provisions of DC 
5202, a 20 percent evaluation is warranted for malunion of 
the humerus of the minor upper extremity with either moderate 
or marked deformity.  A 20 evaluation is also warranted for 
frequent or infrequent episodes of dislocation of the 
scapulohumeral joint of the minor upper extremity with 
guarding of movement only at the shoulder level or with 
guarding of all arm movements.  A 40 percent evaluation is 
warranted for fibrous union of the humerus of the minor upper 
extremity; and a 50 percent evaluation requires nonunion of 
the humerus (a false, flail joint).  The highest rating for 
the minor upper extremity of 70 percent requires loss of the 
head of the humerus (flail shoulder). 

Under Diagnostic Code 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  

In assessing the appropriate schedular rating to be assigned 
for the veteran's right shoulder disability, it is noted that 
he filed the current claim for increased in May 2000, but in 
assigning an earlier effective date for an increase from 10 
to 20 percent, the RO used the date of clinical records 
showing the increase, February 17, 2000.  Finding this a 
reasonable and equitable alternative in the veteran's decided 
favor, the Board will do likewise.

With regard to the symptomatology shown by the veteran, he 
had definite sign of increased symptoms in February 2000 and 
thereafter, resulting in a surgical procedures in the Spring 
of 2000 which, from all accounts, did little to alleviate the 
problem.  Throughout the period, the veteran's pain has been 
severe, often at a daily scale of 8-10/10 and rarely below 
6/10, for which he has taken potent medications as well as 
variety of other pain-relieving mechanisms without much 
positive impact.  

In general, the right shoulder is rated based on motion 
limitations.  In this regard, the raw measurements have shown 
increasing limitations since February 2000 to present when he 
now has limitation to about 25 degrees from his side.  
However, pursuant to governing regulatory criteria and Court 
mandates, e.g., DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 
relating to ratings for flare-ups, other considerations may 
be made as well.  

In the interim period concerned herein, while motions were 
becoming increasingly limited on a routine basis, it is 
significant to note that during the veteran's confirmed 
frequent flare-ups, his functional capacity went from a major 
deterioration during those times of 75% less motion in June 
2001, to slightly better than that (25-50% loss of motion on 
flare-ups) on subsequent examinations.  However, this was 
while the concomitant measurements of his routine range of 
motions on those latter examinations began at significantly 
less flexibility.  Thus, the alternative means for judging 
the severity of the aggregate impairment seems to have evened 
out at a generally higher level.  The Board notes that the 
independent evaluative tests to include X-rays and MRIs have 
confirmed the downhill trend in his functionality and 
demonstrated deterioration in quality of osseous and tendon 
structures from both surgery and natural causes, with ongoing 
signs of arthritic involvement, and more recent confirmation 
of SLAP type II labrum tears.  

The Board recognizes that while the veteran has undoubtedly 
had some good days since February 2000, all in all, his 
symptoms were, for the most part, more often then not 
comparable to having motion of 25 degrees from his side, and 
thus, a 40 percent rating is reasonably warranted from 
February 17, 2000.  He had never shown such ankylosis or 
fibrous union or nonunion, or other findings which would 
warrant an evaluation in excess of 40 percent, or would 
otherwise justify moving him to consideration under other 
provisions than the most appropriate DC 5201.  

With regard to extrashedular consideration, the Court has 
held that the question of an extraschedular rating is a 
component of a veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  However, the Board can 
address the matter of referral of this matter to the 
appropriate VA officials.

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Board finds that this case has shown clear impairment 
with the veteran's working ability, but this has been 
contemplated within his schedular ratings.  He has been 
hospitalized once for surgery in the early summer of 2000, 
for which he was compensated under 38 C.F.R. § 4.30.  There 
are no other exceptional circumstances in the present case 
which would warrant referral for consideration of an 
extraschedular evaluation other than that already 
contemplated within the increase herein addressed and 
resolved in the veteran's favor.   


ORDER

Service connection for an acquired psychiatric disorder is 
granted.

A rating of 40 percent from February 17, 2000, for service-
connected right shoulder disability, is granted, subject to 
the regulations relating to the payment of monetary awards; a 
rating in excess of 40 percent is not warranted since October 
12, 2006.   



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


